Citation Nr: 0030718	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  96-12 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for headaches, 
including as secondary to service-connected nasal fracture 
residuals.

3.  The propriety of the initial 20 percent evaluation for 
the veteran's service-connected lumbar facet disease and 
lumbosacral spondylolisthesis.

4.  Entitlement to an increased evaluation for service-
connected traumatic scar of the nose, currently rated as 10 
percent disabling.  

5.  Entitlement to an increased evaluation for service-
connected nasal fracture, status post rhinoplasty and 
valvuloplasty, currently rated as 10 percent disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to May 
1946.

These matters came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York.  

In a March 1994 rating action, the RO made the following 
determinations: denied the claim for an increased rating for 
a service-connected left knee disability; denied the claim 
for an increased rating for a scar on the nose; and denied 
the claim of service connection for a low back disability.  A 
notice of disagreement with all of these determinations was 
submitted in August 1994.  In an October 1994 rating action, 
the RO assigned a separate rating for the scar and the 
residuals of the nasal fracture status post rhinoplasty and 
valvuloplasty.  The scar was rated as 10 percent disabling, 
effective January 11, 1947.  The residuals of the nasal 
fracture were rated as 10 percent disabling, effective 
February 9, 1993.  A statement of the case addressing all of 
these matters was issued in November 1994.  The veteran filed 
a substantive appeal in November 1995, and it was found that 
the appeal was untimely.  However, the RO accepted it as a 
notice of disagreement with the rating decision of October 
1994.  A statement of the case was issued in December 1995.  
The veteran filed a substantive appeal in February 1996.

In November 1996, the veteran appeared and testified before a 
hearing officer at the RO.  During the hearing, the veteran 
raised the issue of service connection for a left ankle 
disability and headaches.  

By rating action of July 1997, the RO granted the claim of 
entitlement to service connection for lumbar facet disease 
and lumbosacral spondylolisthesis (low back disability), and 
rated the disability as 20 percent disabling, effective 
September 1, 1994.  In that same decision, the RO determined 
that an increased rating of 30 percent was warranted for the 
left knee disability.  In an October 1997 statement, the 
veteran expressed his satisfaction with the 30 percent rating 
assigned for the left knee disability.  Therefore, the Board 
finds that the veteran has withdrawn the issue as provided 
under 38 C.F.R. § 20.204(b) (2000).  In that same statement, 
the veteran expressed his disagreement with the rating 
assigned for the low back disability.  A statement of the 
case was issued in January 1998, and the veteran filed his 
substantive appeal in February 1998.

By rating action of April 1998, the RO denied the claim of 
service connection for a left ankle disability and headaches, 
as well as the claim of entitlement to a total rating based 
on individual unemployability.  A notice of disagreement was 
submitted in June 1998, and a statement of the case was 
issued in August 1998.  In October 1998, the veteran filed 
his substantive appeal.   

Here, the veteran's representative raised several issues in 
the Appellant's Brief of September 2000.  It is argued that 
the veteran's October 1997 statement regarding his acceptance 
of the 30 percent rating did not constitute a withdrawal of 
the issue.  See Appellant's Brief of September 2000 at page 
3.  As noted above, the written statement from the veteran 
qualifies as a withdrawal as per 38 C.F.R. § 20.204, and the 
absence of the issue in the supplemental statements of the 
case and the substantive appeal of February 1998, clearly 
indicate that the matter is no longer on appeal.  However, in 
a May 2000 statement, the veteran's representative raised the 
issue of a separate rating for arthritis in cases where the 
knee is disability is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The RO adjudicated the matter as a 
separate claim, and denied it in a June 2000 decision.  Since 
the veteran's representative raised the issue in the brief, 
it can be construed as a notice of disagreement with the June 
2000 rating action.  Therefore, the issue is pending since 
38 C.F.R. § 19.26 requires the issuance of a statement of the 
case, and the 30 percent evaluation is not the maximum rating 
available for this disability.  AB v. Brown, 6 Vet. App. 35 
(1993).  Therefore, this issue will be remanded to the RO, 
rather than referred.  Manlincon v. West, 12 Vet. App. 238 
(1999).

In the September 2000 brief, the veteran's representative 
raised the issue of entitlement to an earlier effective date 
for the left knee and back disabilities.  See Appellant's 
Brief of September 2000 at page 3.  The matter is not before 
the Board, but is referred to the RO for the appropriate 
action.  

Because the veteran has disagreed with the initial rating 
assigned for his service-connected low back disability, the 
Board has recharacterized the issue as involving the 
propriety of the assignment of the initial evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  Prior to October 7, 1996, the veteran's service-connected 
residuals of a fractured nose are manifested by recurrent 
nasal obstruction on the left, productive of no more than 
traumatic nasal septum deflection with marked interference 
with breathing space. 

2.  As of October 7, 1996, the veteran's service-connected 
residuals of a fractured nose are manifested by recurrent 
nasal obstruction on the left, productive of no more than 
traumatic nasal septum deviation with complete obstruction on 
one side.

3.  The veteran's service-connected scar of the nose is 
noticeable, involves discoloration, and bumpy and irregular 
skin, productive of a moderate disfiguring scar of the face 
including tissue loss and cicatrization as well as marked 
discoloration, color contrast, or the like.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for service-connected residuals of nose fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.103, 4.7 (2000); 38 C.F.R. § 4.97, Diagnostic Codes 
6502, 6504 (effective prior to October 7, 1996); 38 C.F.R. 
§ 4.97, Diagnostic Codes 6502, 6504 (effective as of October 
7, 1996).

2.  The criteria for an evaluation of 30 percent for a 
service-connected scar of the nose have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7, 
4.118, Diagnostic Codes 7800, 7801, 7805, 7806 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Increased Ratings for Service-Connected Nasal 
Fracture Residuals and Scar of the Nose

Factual Background

The service medical records show that in 1945, the veteran 
was involved in an automobile accident.  In addition to his 
other injuries, his nose was fractured and there was a 
laceration on the left side of the nose which required 
stitches.  The records reflect that there was a gross 
deformity of the nose with widening of the bridge.  In April 
1946, the veteran underwent plastic to nose with refracture.  
In May 1946, he underwent excision of cicatrix and revision 
of bone and cartilage.  The reports also reflect the 
diagnosis of maxillary sinusitis of the left, considered to 
be a result of the injury to the nose.  

By rating action of May 1946, service connection was 
established for a left knee disability, traumatic cicatrix of 
the nose and maxillary sinusitis.  A 50 percent rating was 
assigned.  

In a June 1946 letter, the veteran complained of headaches 
related to his sinusitis.  

By rating action of February 1947, each service-connected 
disability was assigned a separate rating.  The nose scar was 
rated as 10 percent disabling, and the sinusitis was rated as 
noncompensable.  

A VA examination was conducted in January 1948, and it was 
noted that the scar was well healed.  The examiner did report 
a diagnosis of vasomotor rhinitis.  

In January 1950, the veteran was treated at a VA hospital for 
nasal deflection.  On VA examination in June 1950, the 
examiner determined that there was no ear, nose and throat 
disease.  

On VA examination of February 1955, the examiner reported 
that there was a fine linear scar measuring 2 1/2 inches long 
and running from the ala on the left side of the nose right 
up into the medial angle of the left orbit on up to the left 
eyebrow.  The examiner commented that while the scar 
represented a beautiful plastic end result, definitely was 
noticeable and constitutes a mild cosmetic defect.  There was 
not obstruction on the inside of the nose that could be 
determined on examination.  The examiner reported a 
conclusion of residual scar on the left side of the nose with 
concomitant cosmetic defect.  There was no recommendation on 
a surgical basis. 

VA records show that in 1989, the veteran was seen for 
complaints of difficulty breathing through his nose.  The 
examiner reported an impression of external and internal 
nasal deformity.  In April 1989, he underwent an open 
septorhinoplasty.  In May 1990, the veteran underwent a 
revision of his rhinoplasty with auricular cartilage grafts, 
and a blepharoplasty.  

In 1991, the veteran underwent a revision of his 
valvuloplasty and rhinoplasty and dermabrasion.  However, he 
still suffered from nasal valve incompetence.  

A VA examination was conducted in April 1993.  The examiner 
noticed that the external nose showed mild deviation of the 
nasal bones to the left with multiple scars over the dorsum 
of the nose.  The examiner expressed that it was not possible 
to measure all of these.  The examiner described the skin as 
very bumpy and irregular.  The septum was out of the 
columella to the left with moderate obstruction anteriorly 
and then to the right mildly.  The ala of the nose collapse 
moderately on inhalation and markedly with forced inhalation, 
but the veteran was still able to get some air through at 
that time.  The veteran indicated that he breathes better in 
the winter than in the summer.  When his nose is congested in 
the summer, it is more difficult to breathe through his nose.  
He did not complain of headaches or sinus infections.  The 
examiner reported a diagnosis of post-fractured nose with 
repeated surgeries involving septal surgery and abrasive 
treatment of the skin of the nose to smooth it out.  At that 
time, he had moderate collapse of the alae bilaterally on 
inhalation.  

On VA examination of August 1993, the examiner noted that 
there was a 4 x 2-centimeter scar across the bridge of the 
veteran's nose.  There was no hyperpigmentation of the scar, 
and there was no pain to palpation.  

By rating action of October 1994, a separate rating was 
assigned for the scar and the residuals of the nasal fracture 
status post rhinoplasty and valvuloplasty.  The scar was 
rated as 10 percent disabling, effective January 11, 1947.  
The residuals of the nasal fracture were rated as 10 percent 
disabling, effective February 9, 1993.  

In November 1996, the veteran discussed the history of the 
injury to his nose and the subsequent surgeries performed 
during and after service.  He also noted that there is 
discoloration and disfigurement as a result of the injury and 
surgeries.  Since his nose was injured during service, he has 
had difficulty breathing through his nose, even after a 
number of surgeries had been performed.  At night, he gets 
headaches two or three times a night.  The veteran referred 
to a type of device he uses on his nose at night to help him 
breath easier, but when he takes in a breath, the nostrils 
close up.  He does not wear the device in the daytime.  He 
takes Tylenol and Excedrin for the headaches.  

In November 1998, the veteran underwent a left nasal 
reconstruction with caudal vertical excision rhinoplasty with 
upper lateral cartilage spreader graft.  He presented with 
recurrent nasal obstruction and the physical examination 
revealed a ptotic nasal tip and internal nasal valve 
collapse.  In December 1998, he underwent a left 
vestibuloplasty.  It was reported that the veteran was still 
experiencing left nasal dyspnea and the examination revealed 
a slightly prolapsed nasal skin on that side, mostly scar and 
possibly rhinophyma.  He presented for elective excision of 
the redundant tissue.  

The VA records include photographs of the veteran's nose and 
scarring taken in 1998 and 1999.  In February 1999, the 
veteran was seen for recurrent antera nasal obstruction.  It 
was noted that the obstruction was improved by placing a 
speculum anteriorly.  In October 1999, he was treated for 
nasal valve collapse and left epistaxis.  

Legal Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
H.R. 4864, the Veterans Claims Assistance Act of 2000, § 3 
(November 9, 2000).  The Board will therefore proceed with 
the consideration of this case.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disabilities at 
issue.

Service connection is in effect for nasal fracture, status 
post rhinoplasty and valvuloplasty, rated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6599-6502 (2000).  It is noted that the 
regulations for evaluation of respiratory disorders were 
revised as of October 7, 1996.  61 Fed. Reg. 46720-46731 
(Sept. 5, 1996).

The Court has stated that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Here, either the recently amended or 
previous rating criteria may be the version most favorable to 
the veteran. 

In a recent opinion, VAOPGCPREC 3-2000, VA's General Counsel 
issued a holding regarding the application of the new 
criteria.  It was held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g) which 
provides that VA may, if warranted by the facts of the claim, 
award an increased rating based on a change in law 
retroactive to, but no earlier than, the effective date of 
the change.  It was further held that pursuant to 38 U.S.C.A. 
§ 7104, the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  

The Court has further stated that when the Board addresses in 
its decision a question that was not addressed by the RO, the 
Board must consider the question of adequate notice of the 
Board's action and an opportunity to submit additional 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  In addition, if the Board 
determines that the claimant has been prejudiced by a 
deficiency in the statement of the case, the Board should 
remand the case to the RO pursuant to 38 C.F.R. § 19.9, 
specifying the action to be taken.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this case, the July 1997 
supplemental statement of the case addressed the new 
criteria.  Therefore, the veteran has been informed of the 
new criteria and their application. 

Diagnostic Code 6599 represents an unlisted disability 
requiring rating by analogy to one of the disorders listed 
under 38 C.F.R. § 4.71a.  See 38 C.F.R. § 4.27 (2000).  
Separate diagnostic codes identify the various disabilities.  
Pertinent regulations do not require that all cases show all 
the findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).

Under 38 C.F.R. § 4.97, Diagnostic Code 6502, in effect prior 
to October 7, 1996, a maximum rating of 10 percent is 
assigned for traumatic nasal septum deflection with marked 
interference with breathing space.  Under 38 C.F.R. § 4.97, 
Diagnostic Code 6502, in effect as of October 7, 1996, a 
maximum rating of 10 percent is assigned for traumatic nasal 
septum deviation with 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side. 

In this case, the application of the old or new criteria 
would not result in the assignment of a higher rating.  
Clearly, the veteran suffers from recurrent nasal obstruction 
which fits the disability picture presented under both 
versions of Diagnostic Code 6502 and is receiving the maximum 
rating available for this disability.  

Under Diagnostic Code 6504, in effect prior to October 7, 
1996, a 10 percent rating is assigned for scars or loss of 
part of the nose when there is loss of part of one ala, or 
other obvious disfigurement.  A maximum rating of 30 percent 
is assigned for scars or loss of part of the nose when both 
nares are exposed.

Under Diagnostic Code 6504, in effect as of October 7, 1996, 
a 10 percent rating is assigned for scars or loss of part of 
the nose when there is loss of part of one ala, or other 
obvious disfigurement.  A maximum rating of 30 percent is 
assigned when both nasal passages are exposed.  In a 
notation, it is provided that the disability can be rated 
under Diagnostic Code 7800 as disfiguring scars of the head, 
face or neck.

The medical evidence does show that there are scars and 
considering the problems associated with the recurrent 
obstruction, it can be argued that there is loss of part of 
the nose.  However, the evidence does not demonstrate that 
both nostrils are exposed as required under the old and new 
versions of Diagnostic Code 6504 and there is not a question 
as to which rating should apply as the disability picture 
does not approximate the criteria for a higher rating.  
38 C.F.R. § 4.7 (2000).  As noted, under the current version 
of Diagnostic Code 6504, it is provided that a rating under 
Diagnostic Code 7800 can be considered.  However, in this 
case, the scars related to this disability have been assigned 
a separate rating. 

Service connection is currently in effect for scars of the 
nose, rated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2000).  Diagnostic 
Code 7800 contemplates disfiguring scars of the head, face or 
neck.  A 10 percent rating is assigned for moderate scars 
that are disfiguring.  A 30 percent rating is assigned when 
the scars are severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  A maximum 
rating of 50 percent is assigned when the scars are complete 
or exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  In a notation 
following this Diagnostic Code it is provided that when in 
addition to tissue loss and cicatrization there is marked 
discoloration, color contrast, or the like, the 50 percent 
rating may be increased to 80 percent, the 30 percent to 50 
percent, and the 10 percent to 30 percent.  The most 
repugnant, disfiguring conditions, including scars and 
diseases of the skin, may be submitted for central office 
rating, with several unretouched photographs.

In this case, the veteran does have a noticeable scar on his 
nose, and the commentary throughout the medical records 
indicates that there is some nose deformity.  The photographs 
do indicate that there is discoloration, and the veteran has 
undergone dermabrasion, but when examined in 1993, the VA 
examiner noted that the skin was bumpy and irregular.  
Although this is the disability picture presented, the scar 
is not of the type of severity contemplated by the criteria 
for a 30 percent rating, and the findings do not indicate 
that the scar produces marked and unsightly deformity of 
eyelids, lips, or auricles.  Therefore, there is not a 
question as to which rating should apply when viewing all 
aspects of the scars, and a 30 percent rating is warranted.  
38 C.F.R. § 4.7 (2000).  However, as provided in the notation 
following Diagnostic Code 7800, there is what can be 
considered tissue loss and cicatrization along with marked 
discoloration, color contrast, or the like.  Therefore, the 
10 percent rating would be increased to 30 percent in this 
instance, due to the additional considerations. 

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that with regard to the matter of an 
increased rating for residuals of a nose fracture, Diagnostic 
Codes other than the old and new versions of 6502, do not 
provide a basis to assign an evaluation higher than the 10 
percent rating currently in effect.  Regarding the nose scar, 
Diagnostic Codes other than 7800 do not provide a basis to 
assign a rating higher than the 30 percent rating assigned by 
this decision.  

For instance, the scar has not been compared to or described 
as third degree burn scars and the area affected does not 
exceed 1 square foot as required for a 40 percent rating 
under Diagnostic Code 7801.  It is noted that Diagnostic Code 
7805 provides for rating scars based on the limitation of 
function of the part affected.  However, in this case, any 
limitation has been considered and rated as the residuals of 
the nose fracture under Diagnostic Code 6502.  Also, the 
condition of the skin has not been described as comparable to 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant as required for a 50 percent rating under 
Diagnostic Code 7806.  

Here, the preponderance of the evidence favors the claim of 
an increased rating of 30 percent for a nose scar, and is 
against the claim of an increased rating for service-
connected residuals of a nose fracture.  Therefore, the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case.


ORDER

Entitlement to a rating greater than 10 percent for service-
connected residuals of a fractured nose has not been 
established, and the appeal is denied.  

Entitlement to a 30 percent rating for service-connected scar 
of the nose has been established, and the appeal is granted 
subject to regulations applicable to the payment of monetary 
benefits.


REMAND

Also before the Board are the veteran's claims for service 
connection for a left ankle disability and for headaches, to 
a higher initial evaluation for his service-connected low 
back disability and to a TDIU.

With respect to his service connection claims, the veteran 
has asserted that the left ankle disability is secondary to 
the service-connected left knee disability.  He also argues 
that the headaches are secondary to the service-connected 
residuals of the nose fracture.  The veteran fractured his 
left ankle when he fell due to problems with the instability 
of his service-connected left knee.  However, it is not clear 
what the actual residuals from the fracture are at this 
point.  Regarding headaches, a review of the medical records 
reflect the veteran's complaints of headaches at times when 
he underwent treatment for the nasal obstruction.  However, 
their occurrence has not been specifically related to the 
service-connected nasal fracture residuals.  It is also noted 
that service connection is in effect for sinusitis.

The requirement that a veteran submit a well-grounded claim 
in order to trigger VA's duty to assist has recently been 
repealed.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  In light of the 
foregoing, the Board concludes that the veteran must be 
afforded a thorough and contemporaneous medical examination 
to determine whether it is at least as likely as not that the 
veteran has any chronic left ankle disability that is related 
to his service-connected left knee disability as well as 
whether he has a headache disorder that is related to his 
service-connected nasal disability.  See Pond v. West, 12 
Vet. App. 341, 346 (1999). 

With respect to the veteran's low back disability claim, 
subsequent to a careful review of the evidence in this case, 
the Board concludes that there is additional development that 
must be completed by the RO in order to fulfill this 
statutory duty prior to appellate review of this claim.  

gability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Under appropriate circumstances, the duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  See Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
In this case, a review of the claims folder shows that VA 
examinations have been conducted.  However, the specific 
considerations outlined in DeLuca were not addressed in that 
examination with regard to the orthopedic disability at 
issue.  Therefore, another examination is in order.  The 
Board also points out that additional considerations are in 
order with regard to this claim.  

Service connection is currently in effect for intervertebral 
disc syndrome, rated 20 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  
Diagnostic Code 5293 contemplates intervertebral disc 
syndrome.  Although Diagnostic Code 5293 is not based on 
limitation of motion, VA's General Counsel has held that when 
a veteran receives less than the maximum evaluation under 
Diagnostic Code 5293 based on symptomatology which includes 
limitation of motion, consideration must be given to 
38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another Diagnostic 
Code pertaining to limitation of motion.  VAOPGCPREC 36-97.  
Also, in this regard, in an addendum to a February 1997 VA 
examination report, the examiner indicated that degenerative 
changes were seen throughout the lumbar spine. 

The Board also points out that in this case, the veteran is 
in disagreement with the initial rating assigned for this 
disability.  Thus, if indicated, the propriety of a staged 
rating, from the initial effective date forward should be 
considered.  Fenderson.

Further, as noted in the introduction, the claim of an 
increased rating for a left knee disability has been 
technically pending since the notice of disagreement in 
September 2000.  He is entitled to a statement of the case on 
this issue.  

Finally, with respect to the veteran's TDIU claim, the Board 
notes that resolution of the pending claims seeking service 
connection as well as those seeking higher evaluations could 
well impact upon the Board's consideration of the total 
rating issue.  Indeed, if service connection were granted for 
a left ankle disability and/or for headaches, and if the 
evaluations of his service-connected low back and/or left 
knee disabilities were increased, and a single or combined 
100 schedular evaluation resulted, the total rating issue 
will be rendered moot.  See Green v. West, 11 Vet. App. 472, 
476 (1998), (citing Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999).  Under 
these circumstances, the Board finds that, as the above 
issues are inextricably intertwined with the total rating 
issue, they should be considered together, and thus a 
decision by the Board on veteran's the total rating claim 
would now be premature.  See Henderson v. West, 12 Vet. 
App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

In addition, with regard to the TDIU claim, the duty to 
assist requires that the examination reports include an 
opinion concerning the effects of the veteran's service-
connected disabilities, either individually or in the 
aggregate, on his ability to obtain or retain employment.  
See Colayong v. West, 12 Vet. App. 524, 538-40 (1999); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claims, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain current records 
of VA and non-VA treatment the veteran 
has received for his left ankle and 
headaches, as well as for his service-
connected disabilities.  The necessary 
release should be obtained in order to 
secure private medical records.  After 
all the pertinent records have been 
obtained, they should be associated with 
the claims folder. 

2.  After completion of the actions 
requested above, the RO should arrange 
for the veteran to undergo a VA 
orthopedic examination to determine the 
nature, extent and etiology of any left 
ankle disability found to be present as 
well as the current nature and extent of 
his service-connected low back 
disability.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All appropriate tests 
and studies, including X-rays and range 
of motion studies, should be conducted, 
and all clinical findings should reported 
in detail.  The examiner should offer an 
opinion as to whether it is at least as 
likely as not that any left ankle 
disability found to be present is related 
to the veteran's service-connected left 
knee disability.  With regard to the 
veteran's low back disability claim, the 
examiner should render specific findings 
as to whether, during the examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination. associated with 
the low back.  The examiner also should 
indicate whether, and to what extent, the 
veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  

The physician must provide an assessment 
of the severity of the low back, to 
include comments as to the extent to 
which the low back disability disability 
impairs the veteran's employability.  The 
examiner also should specifically offer 
an opinion as to whether, without regard 
to the veteran's age or the impact of 
nonservice-connected disabilities, it is 
at least as likely as not that the low 
back disability, either alone or in 
combination with the veteran's other 
service-connected disabilities (to 
include his left ankle if the examiner is 
of the opinion that it is related to his 
left knee disability), renders the 
veteran unable to obtain or retain 
substantially gainful employment.  If the 
examiner is unable to provide any of the 
requested information with any degree of 
medical certainty, the examiner should 
clearly so state.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached should be set forth 
in a typewritten report.

3.  The RO should then schedule the 
veteran for an examination to determine 
the nature and etiology of his headaches.  
The examiner is requested to review the 
record and to state whether it is at 
least as likely as not that his headaches 
are the result of, or were increased by, 
the service-connected nose fracture 
residuals.  If it is not medically 
feasible to make such a determination, 
the examiner should clearly state that on 
the written report.  All special studies 
and tests, which, in the opinion of the 
examiner, are reasonably necessary to 
complete the examination and prepare the 
medical opinions, should be accomplished.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for use in studying the case.  
The examiner is requested to indicate the 
clinical basis for his or her opinion. 

4.  The RO should issue a statement of 
the case addressing an increased rating 
for his service-connected left knee 
disability.

5.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should 
readjudicate the claims of entitlement 
to service connection for left ankle 
disability and for headaches.  The RO 
should thereafter consider the propriety 
of the initial 20 percent rating 
assigned for the veteran's low back 
disability.  These adjudications must be 
made in light of all relevant evidence 
of record, and all pertinent legal 
authority, specifically to include that 
which has been cited to in the body of 
this remand.  Then, if it has not been 
rendered moot, (see Green v. West, 11 
Vet. App. 472, 476 (1998), citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994) and VAOPGCPREC 6-99)), the RO 
should readjudicate the veteran's claim 
of entitlement to a total disability 
rating based on individual 
unemployability due to service-connected 
disabilities.  The RO should provide 
adequate reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
are noted in this REMAND.

6.  If the determinations remain adverse 
to the veteran, he and his 
representative should be provided a 
supplemental statement of the case that 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decisions.  The veteran 
and his representative should be 
afforded the applicable time to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN D. REISS
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 


- 20 -


